Citation Nr: 0707495	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  94-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis, for the period from April 30, 
1992, to February 2, 1998.

2.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis, from February 3, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  His military records show that he served in the 
Republic of Vietnam with the United States Marine Corps, and 
that his decorations include the Combat Action Ribbon and the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered since October 1992 
by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
increased the evaluation assigned to the veteran's service-
connected residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis, from 10 percent to 30 percent for 
the period from April 30, 1992, to February 2, 1998, and from 
30 percent to 40 percent from February 3, 1998.  In a 
February 2001 appellate decision, the Board, inter alia, 
denied the veteran's appeal of these assigned evaluations.  
The veteran filed an appeal of the Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), which, in October 2004, vacated 
the February 2001 Board decision with respect only to the 
aforementioned increased rating issues and remanded the case 
for additional evidentiary and procedural development.  (In 
August 2006, the United States Court of Appeals for the 
Federal Circuit upheld the February 2001 Board decision with 
respect to issues unrelated to the current appeal.)

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The October 2004 Court decision determined that VA had not 
provided the veteran with adequate notice of the provisions 
of the VCAA as it pertained to his claims for a rating 
increase for his service-connected residuals of a shell 
fragment wound of the left lower leg and foot, with retained 
foreign bodies and history of deep venous thrombosis, for the 
time periods at issue.  The Court therefore vacated the 
Board's decision of February 2001, which denied the rating 
increase claims, and remanded the case to the Board for 
compliance with the notice requirements of the VCAA.  The 
Board now remands the case to the RO for this action.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including claims for rating increases and earlier 
effective dates for awards of VA compensation.  Upon a review 
of the file, it appears that this case must be remanded for 
proper notice to the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

A review of the veteran's claims file shows that the most 
recent VA examination report addressing the severity of his 
shell fragment wound residuals of his left lower extremity 
was dated in March 1999.  As it has been eight years since 
this examination, the veteran should be scheduled for a new 
examination so that an accurate picture of the current state 
of his disability may be obtained.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 
7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran 
notice of the provisions of the VCAA and 
how it pertains to his claims.  The 
notice must comply with the requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006), and should 
also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the veteran to 
identify any relevant VA or private 
treatment records that pertain to his 
shell fragment wound residuals of his 
left lower extremity that are dated from 
1999 to the present.  Subsequently, the 
RO should attempt to obtain the 
identified VA and/or private treatment 
records relevant to the claims on appeal, 
which are not currently part of the 
record, dated from 1999 to the present.

3.  The veteran should be scheduled for 
a VA medical examination by the 
appropriate specialist to evaluate his 
shell fragment wound residuals of his 
left lower extremity with retained 
foreign bodies and history of deep 
venous thrombosis.  The examiner should 
provide a detailed report addressing how 
the shell fragment wound residuals 
impair the veteran's left lower 
extremity.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  Following the 
examination, the examiner should provide 
clinical observations, presented in a 
typed report, as to following:

(a.)  Is there persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and 
persistent ulceration of the 
veteran's left lower extremity that 
is associated with his service-
connected shell fragment wound 
residuals, with retained foreign 
bodies and history of deep venous 
thrombosis?

(b.)  Is there massive, board-like 
edema with constant pain at rest of 
the veteran's left lower extremity 
that is associated with his 
service-connected shell fragment 
wound residuals, with retained 
foreign bodies and history of deep 
venous thrombosis?

(c.)  What other physically 
disabling conditions or symptoms 
affecting the veteran's left lower 
extremity are present that are 
attributable to his history of a 
shell fragment wound with retained 
foreign bodies and history of deep 
venous thrombosis?

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then the claims of 
entitlement to increased evaluations for 
residuals of a shell fragment wound of 
the left lower leg and foot, with 
retained foreign bodies and history of 
deep venous thrombosis, greater than 30 
percent for the period from April 30, 
1992, to February 2, 1998, and greater 
than 40 percent from February 3, 1998, 
should then be readjudicated.  If any 
benefit remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


